Citation Nr: 18100370
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 17-12 767
DATE:	April 10, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
 
ORDER
Entitlement to service connection for gastrointestinal (GI) problems, to include as due to ionizing radiation exposure, is denied.
FINDING OF FACT
The Veterans GI problems, to include hemorrhoids, gastritis, gastroesophageal disease (GERD), hyperplastic polyps, recurrent epigastric pain with a history of H. pylori infection, and benign tubular adenoma of the colon, first manifested many years after service and are unrelated to any incident of service, including exposure to ionizing radiation therein.  
CONCLUSION OF LAW
The criteria for service connection for GI problems, to include hemorrhoids, gastritis, GERD, hyperplastic polyps, recurrent epigastric pain with a history of H. pylori infection, and benign tubular adenoma of the colon, have not been satisfied.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2017).  
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from November 1959 to November 1962.  
In a February 2017 VA FORM 9, the Veteran checked the box that he wanted an optional Board hearing, as well as the box that he did not want such a hearing.  The Veteran did not respond to clarification letters that were sent by the Regional Office in May 2017 and June 2017, and they were not returned as undeliverable.  It is noted that the Veteran did respond to an additional May 2017 letter (sent to the same address) where he was requested to complete an updated VA FORM 21-22 regarding representation.  As such, any prior request for a hearing is considered withdrawn.  38 C.F.R. § 20.204 (2017). 
Service Connection - In General
Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  
The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2017), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).  
This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  
The U.S. Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  
Service Connection  Radiation Exposure
Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C. § 1112(c) (2012) and 38 C.F.R. § 3.309(d) (2017).  Second, service connection can be established under 38 C.F.R. § 3.303(d) (2017) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2017), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) (2017) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.
A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) (2017) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2017).
Diseases presumptively service connected for radiation- exposed veterans under the provisions of 38 U.S.C. § 1112(c) (2017) and 38 C.F.R. § 3.309(d)(2) (2017) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo- alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C. § 1112(c)(2) (2012); 38 C.F.R. § 3.309(d) (2017).
If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) (2017) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2) (2017), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 (2017) if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) (2017).  Section 3.311(b)(5) requires that prostate cancer and skin cancer become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(5) (2017).
Under the special development procedures in § 3.311(a) (2017), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2017).  In all other claims, 38 C.F.R. § 3.311(a) (2017) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2017).
Background and Analysis
The Veteran claims entitlement to service connection for GI problems, to include as due to ionizing radiation.  Specifically, he reports exposure to radiation as he was on the island from [the] start, and he secured the test sights [sic] that were radio active [sic].  
In support of his claim, the Veteran submitted information obtained from the web regarding testing which was conducted in Hawaii on Johnson Island In June, July, and October 1962.  It was noted that upon the nuclear testing in July, a missile engine malfunctioned, resulting in the launch complex being destroyed and heavily contaminated with plutonium.  
Review of the Veterans service military records (SMRs) and service treatment records (STRs) reflects that the Veteran was stationed in Hawaii for at least part of his active service period.  It is noted, for example, that his discharge examination was conducted at Fort DeRussy in Hawaii.  For purposes of this decision, exposure to ionizing radiation in service is conceded.  
The post service treatment records show GI problems from 2007 forward, to include diagnoses of the following conditions: hemorrhoids, gastritis, GERD, hyperplastic polyps, recurrent epigastric pain with a history of H. pylori infection, and benign tubular adenoma of the colon.  It is noted, however, that none of these GI conditions are among the listed diseases that may be presumptively service-connected if manifested in a radiation-exposed veteran.  Consequently, service connection for either disability on a presumptive basis as a disease specific to radiation-exposed veterans is not warranted. In addition, neither disability is deemed a radiogenic disease under 38 C.F.R. § 3.311(b)(2) (2017).  The Veteran has neither submitted, nor cited, any competent scientific or medical evidence that any of these GI disorders is a radiogenic disease.  Since the GI disabilities at issue are neither radiogenic diseases, as enumerated in the regulation or as shown by competent scientific or medical evidence, consideration of service connection under 38 C.F.R. § 3.311 (2017) is not warranted.
With respect to entitlement based on a theory of direct service connection due to radiation exposure (under 38 C.F.R. § 3.303 (d)), the Board acknowledges that Veteran is competent to report his in-service experiences and symptoms/diagnoses capable of lay observation/report.  However, the etiology of the Veterans various GI disabilities is a medical question that requires medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 452 (2007) (noting that some disabilities are not capable of lay diagnosis).  The Veteran is a layperson, and does not profess to have any medical expertise.  As discussed above, there is no competent scientific or medical evidence of record to support the Veterans contention that any of these GI conditions is the result of exposure to ionizing radiation during active service.  Therefore, the Board finds that service connection under 38 C.F.R. § 3.303 (d) (2017) is not warranted on such basis. 
The Board has also considered whether service connection for GI conditions, to include hemorrhoids, gastritis, GERD, hyperplastic polyps, recurrent epigastric pain with a history of H. pylori infection, and benign tubular adenoma of the colon, may be established on a direct basis, unrelated to radiation exposure.  In the present case, the Veterans STRs do not show, nor does the Veteran assert, that any of these conditions, or symptoms thereof, manifested during his active service.  As noted earlier, none of these conditions was reported prior to 2007.  The Board notes that the diagnosed GI disabilities are not chronic diseases subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309.  Consequently, the Board finds that entitlement to service connection for GI disorders, to include hemorrhoids, gastritis, GERD, hyperplastic polyps, recurrent epigastric pain with a history of H. pylori infection, and benign tubular adenoma of the colon, on a direct (radiation unrelated) basis is not warranted.  
 
In light of the foregoing, the preponderance of the evidence is against the claim of service connection for GI disorders and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

 
 
A. ISHIZAWAR
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	T. Hal Smith,Counsel 

